MEMORANDUM DECISION
                                                                           Jul 10 2015, 9:35 am
      Pursuant to Ind. Appellate Rule 65(D), this
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      APPELLANT PRO SE                                          ATTORNEYS FOR APPELLEE
      Derek Lee Morris                                          Gregory F. Zoeller
      New Castle Correctional Facility                          Attorney General of Indiana
      New Castle, Indiana
                                                                Lyubov Gore
                                                                Deputy Attorney General
                                                                Indianapolis, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Derek Lee Morris,                                         July 10, 2015

      Appellant-Petitioner,                                     Court of Appeals Case No.
                                                                49A02-1412-PC-892
              v.                                                Appeal from the Marion Superior
                                                                Court

      State of Indiana,                                         The Honorable Amy J. Barbar,
                                                                Magistrate
      Appellee-Respondent
                                                                Case No. 49G02-0511-PC-193247




      Crone, Judge.


                                               Case Summary
[1]   Derek Lee Morris appeals the denial of his petition for additional credit time for

      completing a vocational education program. The dispositive issue is whether


      Court of Appeals of Indiana | Memorandum Decision 49A02-1412-PC-892 | July 10, 2015         Page 1 of 5
      Morris’s petition is a successive petition for postconviction relief such that

      authorization from this Court was required before filing. Finding that Morris

      has litigated petitions for postconviction relief in the past and now files this

      petition without properly following the procedures for successive petitions, we

      dismiss.


                                  Facts and Procedural History
[2]   In January 2007, Morris was sentenced to twenty-five years to be executed in

      the Indiana Department of Correction for class A felony child molesting. While

      incarcerated, Morris received six months of credit time toward his sentence for

      completing an approved vocational education apprenticeship. In June 2014,

      Morris completed the “Horticulture Science” program with the New Hope

      Academy of Adult Education. Morris argues that this program is an approved

      vocational education program for which he should have been awarded an

      additional three months of credit time.


[3]   In August 2014, Morris submitted a request for interview form to the

      Department of Correction asking to be notified when his “Horticulture time cut

      will be on [his] EPRD.” Appellant’s App. at 30. Morris was notified that his

      time cut was denied because he was “maxed out on vocation time cuts.” Id.

      Later that month, Morris submitted an informal offender complaint to be

      reviewed by a New Castle Correctional Facility staff person stating that he had

      not received his credit time for completing the “Horticulture Science” program.

      Morris received a response to the complaint that explained, “You also received


      Court of Appeals of Indiana | Memorandum Decision 49A02-1412-PC-892 | July 10, 2015   Page 2 of 5
      6 months for Substance Abuse. You can only get the additional six months if

      you finished the program after July 1, 2014.” Id. at 27.


[4]   Morris then submitted a formal grievance to the executive assistant of the New

      Castle Correctional Facility on the issue of his credit time. The return of

      grievance notified him that this type of issue must be appealed through its own

      appeals process and no relief can be granted through the grievance process. In

      November 2014, the program director of offender placement wrote a letter to

      Morris explaining that he was not eligible for additional credit time because he

      did not complete the “Horticulture Science” program after July 1, 2014.


[5]   In December 2014, Morris filed a pro se verified petition for additional credit

      time with the trial court, which was denied. Morris now appeals.


                                     Discussion and Decision
[6]   Morris contends that the trial court erred in denying his verified petition for

      additional credit time. Even if his claim had merit, the trial court did not have

      jurisdiction to consider Morris’s petition, thus the appeal must be dismissed.

      The Indiana Rules of Appellate Procedure create procedures by which persons

      who have been convicted of crimes in Indiana may appeal those convictions.

      Bellamy v. State, 765 N.E.2d 520, 521 (Ind. 2002). If unsuccessful on appeal,

      there are procedures in place that allow the convicted person an opportunity to

      file a petition seeking postconviction relief. Id.; see Ind. Postconviction Rule 1.

      A petition for additional credit time is treated as a petition for postconviction

      relief. Young v. State, 888 N.E.2d 1255, 1256-57 (Ind. 2008); Stevens v. State, 895

      Court of Appeals of Indiana | Memorandum Decision 49A02-1412-PC-892 | July 10, 2015   Page 3 of 5
      N.E.2d 418, 419 (Ind. Ct. App. 2008). If still unsuccessful, one of the avenues

      potentially open to the convicted person is to again seek postconviction relief

      through a successive petition. Bellamy, 765 N.E.2d at 521; see Ind.

      Postconviction Rule 1(12). Pursuant to Postconviction Rule 1(12), convicted

      persons filing successive petitions for postconviction relief are required to obtain

      leave from either the Indiana Supreme Court or this Court before filing a

      successive petition in the postconviction court. Young, 888 N.E.2d at 1257. If a

      convicted person files a successive petition in the postconviction court without

      obtaining such leave, the postconviction court is required to dismiss the petition

      due to lack of jurisdiction. Beech v. State, 702 N.E.2d 1132, 1137 (Ind. Ct. App.

      1998).


[7]   Morris has previously sought postconviction relief. He first filed a petition for

      postconviction relief in 2008, which was denied in June 2011. The denial was

      affirmed on appeal. He subsequently filed several successive postconviction

      petitions for additional credit time, which were all denied. Because Morris has

      previously sought postconviction relief, his current petition is a successive

      postconviction petition. See Young, 888 N.E.2d at 1257. Because Morris did not

      obtain leave from this Court before filing the instant petition, his arguments for




      Court of Appeals of Indiana | Memorandum Decision 49A02-1412-PC-892 | July 10, 2015   Page 4 of 5
[8]   why he should receive the additional credit time cannot be heard on the merits. 1

      Therefore, we dismiss his appeal.


[9]   Dismissed.


      Brown, J., and Pyle, J., concur.




      1
       At the time Morris completed the “Horticulture Science” program, Indiana Code Section 35-50-6-3.3(5)
      provided that the amount of credit time an offender was entitled to was “[n]ot more than a total of six (6)
      months of credit, as determined by the department of correction, for the completion of one (1) or more career
      and technical education programs approved by the department of correction.” Ind. P.L. 228-2011. The
      amended statute, which allows up to one year of credit time for completion of a vocational education
      program, was not effective until July 1, 2014. Morris completed the “Horticulture Science” program on June
      10, 2014. The revised language in the amended statute does not apply to Morris’s time credit for the
      “Horticulture Science” program because that would constitute retroactive application. Retroactive
      application of the revised statute is prohibited by the General Assembly’s enactment of a savings clause
      which specifies that no section of the revised code affects any penalty incurred, crime committed, or
      proceeding begun before the effective date. See Ind. Code § 1-1-5.5-21. Since Morris already had the
      maximum six-month time credit at the time he completed the “Horticulture Science” program, the trial court
      would have been within its discretion in denying his petition if he had followed the proper procedures.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1412-PC-892 | July 10, 2015               Page 5 of 5